Citation Nr: 1724742	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-17 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.     Entitlement to service connection for right ankle disability. 

2.     Entitlement to service connection for left ankle disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Cooklin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993 in the United States Marine Corps, and also had additional Reserve service.  

This matter is now before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  

In November, 2014, the Board remanded on the issue of ankle disabilities for further development.  All directed development has been completed, and the case is properly before the Board at this time.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  The RO subsequently denied claims for left and right ankle disabilities.  

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDINGS OF FACT

1.  A right ankle disability was not manifested in service nor was arthritis manifested in the first year following the Veteran's discharge from active duty, and the disability is not shown to be related to his service.

2.  A left ankle disability was not manifested in service nor was arthritis manifested in the first year following the Veteran's discharge from active duty, and the disability is not shown to be related to his service.


CONCLUSIONS OF LAW

1.  Service connection for a right ankle disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  Service connection for a left ankle disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).


Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Then, the Board must determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

In assessing the evidence of record, the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno v. Brown, 6 Vet. App. 465 (1994).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

The Veteran asserts his ankle disabilities are related to his frequent strenuous activities in the infantry (carrying heavy loads over rough and uneven terrain).  See VA Form 9.  The June 2009 Application for Compensation marks "ankles injury" as occurring in 1992, and states "My back, neck, shoulders, knees and ankles were all injuries as result of carrying heavy equipment, two car accidents, and getting jumped by multiple Naval personnel while in Greece."  The Board notes that he is competent to report symptoms that a lay witness is capable of observing and is within the realm of his or her personal knowledge; that is, those which are perceived through the use of the senses.  Layno, supra.  Pain falls into such a category.  Therefore, the Veteran is competent to provide lay evidence with regard to his right and left ankle pain, as well as events that occurred in service.  

As noted above, however, the inquiry regarding his lay evidence does not stop here.  The Board is required to make a determination with regard to the credibility of the lay evidence in the record which supports the Veteran's claim.  In such an instance, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The service treatment records (STR) reflect he was seen in 1991 for right ankle pain after exercising and doing jumping jacks, with a mild right ankle sprain diagnosis.  He was prescribed Motrin and light duty for a week.  During service, he was also treated for a skin infection of the left ankle, diagnosed as cellulites.  There are no other service medical records regarding his ankles. 

The STRs show that in March 1992, he was treated after an auto accident for head and elbow cuts; he reported a history of low back pain and "denies other pain or distress."  In June and July 1992, he was seen following another motor vehicle accident; the diagnosis was cervical strain.  However, there is no evidence or complaints of ankle issues, or any other evidence the Veteran's ankles were injured in the accident.

In an April 1992 Report of Medical History, the Veteran denied any history of swollen or painful joints or foot trouble.  This occurred after he was treated in 1989 and 1991 for ankle pain and after one of his documented motor vehicle accidents, dated in March 1992.  The STRs show that he was involved in a second motor vehicle accident in June 1992.  However, a line of duty determination and numerous STRs showed that the Veteran complained of pain in his back only.  There was no mention of pain in the ankles.

In March 2016, a VA Medical Examiner reviewed the service treatment records and all electronic records.  In noting the 1991 right ankle sprain, the examiner stated that sprains are unique events that are most commonly transient in nature that usually resolve on their own, which appeared to be the case here-the separation exam did not note anything about ankles, and the record does not contain any additional ankle complaints until the filing of the compensation claim in 2009.   Additionally, the examiner noted the length of time between separation and other unknown intercurrent events, and that the Veteran's excess weight may be a contributing factor.  (C & P Report, March 2016).  

To the extent that the lay statements by the Veteran can be accorded any weight in deciding this case, the Board again observes that, while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's right and left ankle disorder, and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  

Therefore, while the Veteran is competent to describe his right and left ankle pain, the Board accords his statements regarding the etiology of his ankle disorders less probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

The Veteran is competent to provide information with regard to his symptoms and their history.  He has reported that he experienced ankle pain in service and that pain, along with rolling of his ankles has been present since that time.  He also asserted that he did not seek treatment in service, because he would have been reprimanded.  However, the Board finds that these statements are not credible.  As noted above, the Veteran denied any history of swollen or painful joints in April 1992.  This is a signed, sworn document completed by the Veteran during his service.  In addition, while he incurred a motor vehicle accident after April 1992, all records pertinent to that accident show that his only complaint was regarding his back pain.  The Veteran was seeking treatment at that time and did not report ankle pain.  The Board finds that a patient's report of medical symptomatology to a treatment provider is highly probative, since individuals are motivated to receive correct and comprehensive treatment.  Finally, when the Veteran first sought treatment with VA in 2009, he complained of other symptomatology but did not report a history or current manifestations of ankle pain at that time.  Like his treatment after the June 1992 motor vehicle accident, the Board finds this silence significant.  As such, the Board cannot rely on the Veteran's more recent statements in light of the contradictory contemporaneous statements.  Furthermore, there is no x-ray evidence of arthritis of either ankle.  As such, and because there is no other evidence supporting a finding of continuity of ankle symptomatology, service connection on this basis is not warranted.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for right and left ankles.  The probative evidence of record does not support a finding that the Veteran's ankle problems were "at least as likely as not" incurred in, or aggravated in, service.  38 U.S. Code § 5107 (b) (West 2014).   The Board places great probative weight on the VA examiner's opinion that the Veteran's ankle problems are less likely than not related to service as there was no evidence to support such a nexus and that any disability was more likely related to time, obesity, and intercurring events.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   No contrary medical opinion is of record.  The Veteran's lay assertions are afforded less probative weight than the opinion provided by the medical professional, who has education, experience, and training that the Veteran is not shown to have.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right ankle disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for right ankle disability is denied.  

Entitlement to service connection for left ankle disability is denied.  



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


